DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 29 July 2019 are acceptable for examination purposes.
Information Disclosure Statement
The IDS filed 29 October 2019 has been considered by the Primary Examiner.
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 13 December 2021 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.	
This application is in condition for allowance except for the presence of claims 9-20 directed to inventions non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 9-20 (Canceled)


Reasons for Allowance
Claims 1-8 are allowed
The following is an examiner’s statement of reasons for allowance: 

Spray application of cooling water to a cured tire during post-cure inflation (PCI) is known in the art. See US 3,008,180 A at 3:12-18. Specifically, spray application of cooling water to the inside of a cured tire during PCI, while the cured tire is in a vertical orientation, is known in the art. See JP 2010-012658 A. 

Application of a coating material to a cured tire during PCI is known in the art. See JP 2006-288912 A at [0008] of the attached English-language machine translation. Rotation of a cured tire during PCI is known in the art. See US 2006/0099285 A1. 

Spray application of air barrier material to the inner surfaces of a tire is known in the art. See US 7,122,220 B1. Spray application of air barrier material to a tire while rotating the tire is also known in the art. See CN 107649345 A; CN 110461584 A; and US 2014/0283740 A1.

US 4,418,093 discloses a method and apparatus for producing a liner of elastomeric material in situ in a pneumatic tire casing [abstract]. An unmounted tire casing is positioned in a machine (a unique machine, not a PCI machine) capable of rotating the tire at sufficient speed so as to distribute material placed in the interior of the tire casing about the inner periphery of the tire casing. The machine is also capable of oscillating the 

Consequently, the prior art neither teaches nor suggests the claimed process wherein coating of an air barrier material is carried out while the tire is secured to the chuck of a PCI machine:  “spraying the air barrier material onto the inner surface of the tire while the tire is in a spray position within 25° of vertical and axially rotating the tire while the tire is secured to the chuck [of the post-cure inflation machine] in the spray position.”

US 2011/0059237 A1, cited by the International Searching Authority, teaches a process for the spray application of a powder thermoplastic to the inside of a cured tire [abstract]. Application is performed using “a commercially-available sprayer” [0053] and this reference neither teaches nor suggests securing the tire onto a chuck of a PCI machine, performing a first PCI cycle, spraying the air barrier material onto the inner surface of the tire while the tire is in a spray position within 25° of vertical, and axially rotating the tire while the tire is secured on the chuck [of the PCI machine] in the spray position.

US 2006/0086451 A1 teaches the ejection of a cured tire from the PCI machine/post-cure station prior to further treatment and neither teaches nor suggests spraying the air barrier material onto the inner surface of the tire while the tire is in a spray position within 25° of vertical, and axially rotating the tire while the tire is secured on the chuck [of the PCI machine] in the spray position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
7 January 2022